 

Exhibit 10.2

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is dated as of December__, 2019,
between Pacific Ventures Group, Inc., a Delaware corporation (the “Company”),
and TCA Global Credit Master Fund, LP, a limited partnership organized and
existing under the laws of the Cayman Islands (“TCA”).

 

WHEREAS, the Company and TCA entered into that certain Investment Banking
Services Agreement, dated June 20, 2017 (as amended, restated or supplement from
time to time, the “IB Agreement”), pursuant to which TCA agreed to provided
certain investment banking services to the Company;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to cause its wholly owned subsidiary, Seaport Group Enterprises
LLC, a California limited liability company (“Seaport”), to issue certain
securities to TCA in satisfaction of Two Million Four Hundred Fifty Thousand and
No/100 United States Dollars (US$2,450,000.00), the remaining amount owed to TCA
under the IB Agreement (the “Remaining Obligations”), and TCA desires to receive
such securities in satisfaction of such Remaining Obligations, as more fully
described in this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and TCA agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the date hereof, or such other date as the parties may
mutually agree.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

   

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

ARTICLE II.

EXCHANGE

 

2.1 Closing. On the Closing Date, the Company shall cause its wholly owned
subsidiary, Seaport, to issue to TCA pursuant to that certain Amended and
Restated Limited Liability Company Agreement of Seaport, dated as of the date
hereof (the “LLC Agreement”), in full satisfaction of the Remaining Obligations,
9,990 Common Units (as defined in the LLC Agreement, the “Common Units”) and
10,000 Series A Preferred Units (as defined in the LLC Agreement, and together
with the Common Units, the “Securities”). The Closing shall occur at the offices
of TCA’s counsel or such other location as the parties shall mutually agree.

 

2.2 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of TCA contained herein (unless as of a specific
date therein); and

 

(ii) all obligations, covenants and agreements of TCA required to be performed
at or prior to the Closing Date shall have been performed.

 

(b) The obligations of TCA hereunder in connection with the Closing are subject
to the following conditions being met:

 

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein); and

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

   

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to TCA:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company in connection therewith. This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Investment Banking Fees. The Company hereby acknowledges, represents,
warrants and confirms to TCA that the obligations of the Company to pay the
Remaining Amounts under the IB Agreement are and were valid and binding
obligations of the Company. The Company further acknowledges and confirms that
the amount of the Remaining Obligations as set forth above and the amount of any
prior fees paid under the IB Agreement are and were true and correct.

 

(c) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement and the LLC Agreement,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in this Agreement.

 

3.2 Representations and Warranties of TCA. TCA hereby represents and warrants as
of the date hereof and as of the Closing Date to the Company as follows:

 

(a) Authority. TCA has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder and thereunder. This Agreement has been
duly executed by TCA, and when delivered by TCA in accordance with the terms
hereof, will constitute the valid and legally binding obligation of TCA,
enforceable against TCA in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

   

 

 

(b) Investment Representations. TCA understands that the Securities being
offered and sold in reliance upon certain exemptions from the registration
provisions of the Securities Act, and non-public offering exemptions of the
securities laws of the states in which the Securities may be offered or sold.
TCA further represents and warrants as follows:

 

(i) Securities Not Registered; Indefinite Holding Period. TCA has been advised
that TCA must be prepared to bear the economic risk of an investment in the
Company for an indefinite period because:

 

● of the nature of the Company’s operations and the risks involved; and

 

● the Securities will not be registered under applicable securities laws and
regulations.

 

(ii) Illiquidity. TCA understands that there is not and may not be a market for
the Securities in the foreseeable future. The Company is not obligated to create
or support a secondary market in its securities.

 

(iii) Purchase for Own Account. TCA represents that the Securities are being
acquired solely for TCA’s own account for investment and not with a view toward,
or for resale in connection with, any “distribution” (as that term is used in
the Securities Act) of all or any portion thereof.

 

(iv) General Solicitation. TCA is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(v) Accredited Investor. TCA is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act. TCA was not formed for the
specific purpose of acquiring the Securities.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities shall be issued to TCA with a legend in substantially the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

   

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees and stamp taxes levied in connection with the delivery of the
Securities to TCA.

 

5.2 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second (2nd) Business Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and TCA. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party hereto.

 

   

 

 

5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Wyoming, without regard to the principles of conflicts of law thereof. Any
dispute arising under or in connection herewith shall be subject to the
exclusive jurisdiction and venue of the State and/or Federal courts located in
Broward County, Florida.

 

5.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(Signature Pages Follow)

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PACIFIC VENTURES GROUP, INC.  

Address for Notice:

 

As specified in the IB Agreement (with copy as specified in the IB Agreement)

      By:       Name:       Title:            

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Master Fund GP, Ltd.
Its: General Partner

 

Address for Notice:

 

As specified in the IB Agreement (with copy as specified in the IB Agreement)

      By:       Name: Robert Press     Title: Director            

ACKNOWLEDGED AND AGREED:

 

SEAPORT GROUP ENTERPRISES LLC

          By:       Name: Shannon Masjedi     Title: Chief Executive Officer    

 

   

 

 